Title: From George Washington to John Hancock, 31 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July 31st 1776

This will be handed you by Captn Marquisie, with whom I have no other acquaintance than what is derived from the Inclosed Letter from Genl Schuyler. He says he has lost his Baggage in our service and All he had. I have advanced him Twenty Dollars and he is now Going to Wait on Congress to whom I suppose he means to make his pretensions known. I have the Honor to be Sir Yr Most Obedt Servt

Go: Washington

